Citation Nr: 1631597	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  15-10 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for left knee pain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for neck pain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease of the lumbar spine (formerly back pain).

4.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to a lumbar spine disorder.

5.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to a lumbar spine disorder.

6.  Entitlement to service connection for sinusitis (claimed as a sinus condition).

7.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the right knee.

8.  Entitlement to a temporary total evaluation based on surgical treatment necessitating convalescence for service-connected right knee disability.

9.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to July 1998.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a December 2013 rating decision of the RO in Columbia, South Carolina.  Jurisdiction over the case is currently with the RO in St. Petersburg, Florida.  See October 2015 and January 2016 certifications of appeals.

A hearing was held before a Decision Review Officer at the RO in December 2013 for the issues in the September 2012 rating decision.  A transcript of the hearing is of record. 

In addition, the Veteran initiated an appeal as to the evaluation assigned following the grant of service connection for right fallopian tube removal (salpingectomy) status post tubal pregnancy in an October 2015 rating decision.  The RO issued a statement of the case for that claim; however, the Veteran has not yet submitted a substantive appeal.  See January 2016 statement of the case and August 2016 report of general information.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the matter addressed in this decision.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran originally indicated that she wanted a Board hearing at the Central Office in Washington, DC, in her April 2015 and November 2015 substantive appeals.  Thereafter, she changed her request to a videoconference hearing at the RO in Columbia, South Carolina.  See August 2016 report of general information.  To date, she has not been afforded such a hearing.

Thus, the Veteran should be scheduled for a videoconference hearing before the Board.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in Columbia, South Carolina, in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






